Citation Nr: 1722068	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-20 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in New York City, New York.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased initial rating for coronary artery disease.  Review of the record indicates he was most recently afforded a VA examination of this disability in June 2010, seven years ago.  In the February 2017 appellate brief, the Veteran's representative asserts that the service-connected coronary artery disease has increased in severity since that time.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  

Review of the record also indicates the Veteran is receiving ongoing VA medical care at the Northport VA Medical Center.  Records of such treatment were most recently requested in December 2015, over a year ago.  Any more recent relevant VA treatment records should also be requested and associated with the claims file.  VA has a duty to assist a claimant in obtaining VA and other governmental treatment records.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA medical treatment records not already of record from the Northport VA Medical Center, as well as any other VA facilities at which the Veteran has received treatment for his service-connected disability.  

2.  Schedule the Veteran for a VA cardiovascular examination to assess the nature and severity of his coronary artery disease.  The Veteran must be scheduled for a METs test; failure to provide current METs will result in additional remands.  If the Veteran is medically unable to perform an exercise-based METs test, the examiner should state for the record, and provided an estimation of the Veteran's METs level.  The examiner should also discuss the presence and frequency of any episodes of congestive heart failure during the pendency of this appeal.  The rationale for any opinion provided must be stated for the record.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

